Citation Nr: 1616755	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  14-17 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and depression.

3.  Entitlement to service connection for a bilateral leg disability.

4.  Entitlement to service connection for a low back disorder.


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The appellant had active duty for training (ADCUTRA) from September 1981 to February 1982 in the United States Army National Guard, as well as additional service in the Army National Guard of Texas from November 1985 to February 1987 and in the United States Army Reserve from February 1987 to November 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the appellant's claim for entitlement to service connection for bilateral carpal tunnel syndrome.  

As will be discussed in greater detail below, the appellant has initiated as-yet unadjudicated appeals of denials of her claims for entitlement to service connection for PTSD and depression, bilateral leg disability, and low back disability.  The Board has recharacterized the issue of entitlement to service connection for PTSD and depression as entitlement to service connection for an acquired psychiatric disorder, to allow for consideration of all psychiatric diagnoses and the most favorable review of the appellant's claim in keeping with the Court of Appeals for Veterans Claims's (Court) holding in Clemons v. Shinseki.  See Clemons, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the proper diagnosis of a mental illness, and the claim should be considered in the context of symptoms described and information provided).

The issue of entitlement to vocational rehabilitation benefits has been raised in the record by the filing of a VA Form 28-1900 in January 2016, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.
REMAND

In her September 1991 claim for entitlement to service connection for bilateral carpal tunnel syndrome, the appellant asserted that she first experienced symptoms of the disorder in April 1991, and was provided with a diagnosis in September 2011.  The appellant has thus described an onset of symptoms during her period of service with the United States Army Reserves.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
As defined by statute and regulation, active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24), 106 (West 2014); 38 C.F.R. § 3.6(a), (d) (2015).  ACDUTRA includes full-time duty performed for training purposes by members of the reserve components of the military, naval, or air service.  38 U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505 (West 2014); 38 C.F.R. § 3.6(c)(3) (2015).  Presumptive periods do not apply to periods of ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

The appellant has been provided notice letters regarding the criteria for entitlement to service connection based on a period of active military service, but notice has not been provided regarding the legal criteria for establishing entitlement to service connection in the context of disability relating to service which is other than active duty.  On remand, the appellant should be provided with notice of the criteria for service connection where there is ACDUTRA, INACDUTRA, or other Reserve service not classified by the service department as active duty (AD).  

During the pendency of the appeal seeking service connection for bilateral carpal tunnel syndrome, the appellant  submitted claims for entitlement to service connection for an acquired psychiatric disorder and bilateral leg pain, which were denied by the RO in November 2014, February 2015, March 2015, and August 2015 rating decisions.  The appellant also submitted a claim for entitlement to service connection for a low back disability, which was denied by the RO in an August 2015 rating decision.  The appellant submitted a Notice of Disagreement (NOD) in November 2015, in which she stated disagreement with the August 2015 rating decision's denials of service connection for acquired psychiatric, bilateral leg, and low back disorders.  No Statement of the Case (SOC) has yet been issued for any of these appeals.

When an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  As adjudicative action on the appeals seeking service connection for acquired psychiatric, bilateral leg, and low back disorders has not yet been taken, the issues must be remanded for the issuance of an SOC and to give the appellant the opportunity to complete an appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  After conducting any additional development deemed necessary, readjudicate the claims for entitlement to service connection for an acquired psychiatric disorder, a bilateral leg disability, and a low back disorder, and if any benefit sought is not granted, issue a Statement of the Case addressing the issue(s).  The appellant should be provided the opportunity to perfect a timely substantive appeal (VA Form 9) with respect to each issue.  


2.  Send the appellant notice in compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014) which advises the appellant of the criteria for service connection based on any periods of Reserve service, to include periods of ACDUTRA and/or INACDUTRA.  Advise the appellant of the definitions of the types of service and the types of evidence she may submit to substantiate her claim for entitlement to service connection for carpal tunnel syndrome, based on such service. 

3.  Thereafter, conduct any additional development deemed necessary, then readjudicate the appellant's claim of entitlement to service connection for bilateral carpal tunnel syndrome.  If the benefit sought remains denied, provide the appellant with a Supplemental Statement of the Case and allow her an appropriate amount of time to respond, prior to returning the case to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






